[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PRE-JUDGMENT REMEDY
The plaintiff, a general contractor, seeks a pre-judgment remedy against the owner of a building the plaintiff was hired to erect. The plaintiff claims that the defendant owner breached the contract between the parties by wrongfully discharging the plaintiff. The defendant, on the other hand, denies that it breached the contract and contends that the plaintiff wrongfully repudiated the contract. The defendant also claims the evidence on damages is speculative. I have found probable cause to sustain the validity of a claim in the amount of $950,000.00.
The hearing was concluded on August 23, 1990. The parties have cited in their briefs the relevant legal principles.
I have concluded that the footings shifted because the defendant failed to compact the soil. Under the circumstances which existed around November 22, 1989, the plaintiff was justified in its decision not to erect steel. The defendant wrongfully discharged the plaintiff.
I have concluded that the plaintiff established the following elements of damages: work completed, lost profits, prejudgment interest on three installment payments, and miscellaneous costs incurred as a result of the defendant's conduct. The value of the work completed for which the general contractor has not received compensation is $410,000.00. The general contractor has lost profits in the CT Page 1629 amount of $365,000.00. Prejudgment interest is approximately $37,000.00. The total of the miscellaneous costs is approximately $90,000.00.
A prejudgment remedy may issue in the amount of $950,000.00. The parties may submit a proposed order for the court's approval.
GEORGE N. THIM, Judge